EXAMINER'S AMENDMENT
The amendments to claims 1, 10, and 17 presented below overcome the outstanding 35 USC 102(a)(1) rejection thereof.

Claims 1-20 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Megan Bussey on July 19, 2022.

The application has been amended as follows: 

In the Claims

Claim 1 has been amended as follows:
--1. (Currently Amended) A system, comprising:
a tubular comprising at least one through-port from an outer surface of the tubular to an inner surface of the tubular;
a filtering portion positioned on the outer surface of the tubular in fluid communication with the at least one through-port; and
a moldable material coupling the filtering portion to the tubular, wherein the moldable material is in direct contact with the filtering portion.--

	Claim 10 has been amended as follows:
--10. (Currently Amended) A method of manufacturing a sand screen system, comprising: 
installing at least one through-port in a tubular from an outer surface of the tubular to an inner surface of the tubular; 
positioning a filter portion of a sand screen on the outer surface of the tubular in fluid communication with the at least one through port; and 
attaching the filter portion of the sand screen to the tubular with a moldable material in direct contact with the sand screen for forming a sand-tight seal.--

	Claim 17 has been amended as follows:
--17. (Currently Amended) A system, comprising:
a sand screen positionable on an outer surface of a tubular; and
a moldable material coupled to the sand screen and to the tubular to form a sand-tight seal, wherein the moldable material is in direct contact with the sand screen.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a moldable material that couples a filtering portion to a tubular portion, wherein the moldable material is in direct contact with the filtering portion as recited in the claimed combination.  “Moldable material” is defined “[c]hemically fixing” the filtering portion to the tubular “using a composite resin or other adhesive material” (see paragraph [0012]).

Regarding claims 2-9:  These claims are considered allowable due to their dependence on claim 1.

Regarding claim 10:  The prior art of record fails to disclose or suggest a moldable material that couples a filter portion of a sand screen to a tubular, wherein the moldable material is in direct contact with the sand screen as recited in the claimed method.  “Moldable material” is defined “[c]hemically fixing” the filtering portion to the tubular “using a composite resin or other adhesive material” (see paragraph [0012]).

Regarding claims 11-16:  These claims are considered allowable due to their dependence on claim 10.

Regarding claim 17:  The prior art of record fails to disclose or suggest a moldable material that couples a sand screen to a tubular, wherein the moldable material is in direct contact with the sand screen as recited in the claimed combination.  “Moldable material” is defined “[c]hemically fixing” the filtering portion to the tubular “using a composite resin or other adhesive material” (see paragraph [0012]).

Regarding claims 18-20:  These claims are considered allowable due to their dependence on claim 17. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
7/19/2022